Title: Joseph C. Cabell to James Madison, 26 November 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgewood.
                                
                                26 Nov. 1828.
                            
                        
                        
                        Your favor of 22d. came to hand by the last mail, and in full time for the purpose contemplated. The
                            correction and addition directed in regard to your letters of the 18th Sepr. and the 30th Oct: have been made. Should any
                            thing further occur to you, be pleased to direct to me at Richmond. Some time next week I shall set out for that place,
                            having been detained longer at home this fall than usual, by several jobs of work requiring my personal attention, and
                            partly by a long & severe cold, which is accompanied by very great disorder in the breast. I am dear Sir, ever
                            most resy. & truly yours
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    